Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to applicant’s amendments and arguments filed on 01/28/2022. Claims 1-12 are pending for examination.
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Harada (JP 201247714 A), Tsukagoshi (JP H0596913 A), Matsuzawa (US 2012/0118461 A1), Shin (KR 20060053728), and Ohsawa et al. (US 2005/0247388 A1).
Claims 1-9 and 11 are allowed because of the reasons of allowance in paragraph 13 of the Final Office Action mailed 12/13/2021.
Harada, Tsukagoshi, and Matsuzawa teach the limitations of claim 10 except for the tread being for a civil engineering work vehicle with tread to be worn away of at least 60 mm and the contour of the ventilation cavities having the shape of an ellipse with the major axis oriented transversally and the major and minor axis having a different length. Shin teaches a tire for heavy loads with grooves (holes) (Fig. 1, Ref. Num. 5) where the holes are in the shape of an ellipse; however, the ellipse has a shape with the major axis oriented circumferentially and there is no teaching for the major axis to be oriented transversally. In another art, Ohsawa teaches a tire with dimples that are in the shape of an ellipse oriented transversally (Fig. 7, Ref. Num. 7); however, this tire is designed for a passenger tire (Para. [0001]) to prevent hydroplaning and would not be obvious to add to a heavy duty tire. It is the examiner’s opinion that without the improper use of hindsight or destroying the references for their intended purposes, it would not have been obvious to combine prior art references in the manner 
An updated search was performed but did not yield any additional prior art references. No other prior art that anticipates or suggests fairly the instant claims has been located as of the date of this action. Therefore, claims 1-12 are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s amendments have overcome each 112(b) rejection previously set forth in the Non-Final Office Action mailed 12/13/2021. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/N.J.W./Examiner, Art Unit 1749                                                                                                                                                                                                        




/ROBERT C DYE/Primary Examiner, Art Unit 1749